       Case 1:20-cv-07049-KPF Document 13 Filed 09/02/20 Page 1 of 1




Melissa C. Rodriguez
Partner
+1.212.309.6394
melissa.rodriguez@morganlewis.com



September 2, 2020

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:      Charter Communications, Inc. v. Garfin, Case No. 20-07049 (KPF)

Dear Judge Failla:
We represent Petitioner Charter Communications, Inc. (“Charter”) in the above-referenced
matter. We write in response to Counsel for Respondent Karin Garfin’s September 2, 2020
letter requesting an extension of time to respond to Charter’s petition to compel arbitration
(Dkt. No. 12). As noted in the email communications attached to Counsel for Respondent’s
letter, Charter consented to an extension of Respondent’s deadline to file an opposition to
October 13, 2020. We requested that, in light of such extension, Petitioner’s reply deadline
be extended to November 9, 2020. We respectfully request that, if Respondent is granted an
extension through October 13 (or 19), 2020 for her opposition, that Charter’s reply be due
on November 9, 2020.
We thank Your Honor for the Court’s attention to this matter.

 Respectfully submitted,


/s/ Melissa C. Rodriguez
Melissa C. Rodriguez

Counsel for Petitioner Charter
Communications, Inc.

cc: All Counsel of Record (via ECF)




                                               Morgan, Lewis & Bockius   LLP

                                               101 Park Avenue
                                               New York, NY 10178-0060         +1.212.309.6000
                                               United States                   +1.212.309.6001
